DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL J. NUZZO,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1313

                           [January 18, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel, Judge;
L.T. Case No. 09-15823CF.

   Michael J. Nuzzo, Lake City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.